Dye, J. (concurring).
I concur with what has been said by Fuld, J. I would like to add that the refusal of the defendant witness to sign a general waiver of immunity was tantamount to a claim of privilege against self incrimination for, under the *218facts of this case, he was the target of the investigation, or close to it (N. Y. Const., art. I, § 6). It cannot reasonably be said that the defendant witness waived his constitutional privilege within the provisions of section 2447 of the Penal Law because he was warned in advance of interrogation and, after his request for an adjournment to consult counsel had been denied, that his answers would be used against him and that there would be “ consequences ”. On this record then it may not be said that defendant witness waived his constitutional privilege or that he did not gain immunity when required to testify under compulsion of the subpoena. When properly applied, section 2447 is not constitutionally defective. I vote to affirm.